DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Specie I in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that figure 1 includes a synthetic antiferromagnetic layer.  This is found to be persuasive.  Species I and II, claims 1-10, will be examined as one species.  Since this is the only error disclosed, the election will now be treated as an election without traverse.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear if “a conversion layer” is the same as “a conversion layer” in claim 1.  If it is the same, should be “the conversion layer.”
Claims 3-5 are rejected as being depended on a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0243917 to Manipatruni et al. (hereinafter “Manipatruni”).
Regarding claim 1, Manipatruni illustrates in at least figures 1-3, particularly figure 1, with associated text:
A spin logic device comprising:
a first conversion node 110, 140 which is injected with spin current Idrive according to an input source Vdd, and converts the spin current into the charge current Ic through a first conversion layer 140 and outputs the charge current; and
a second conversion node 155 which the magnetization of a magnet layer 120 is switched by a write magnetic field and an effective electric field induced by the charge current to output the spin current (pars. [0034]-[0035]).

    PNG
    media_image1.png
    562
    743
    media_image1.png
    Greyscale

Regarding claim 2, Manipatruni illustrates in figures 1-3 the first conversion node includes
a first magnet layer 110 having a predetermined magnetization direction and generating the spin current by the input source Vdd,
a first conversion layer 140 converting the spin current into the charge current, and
a connector 130 transmitting the charge current to the second conversion node 120, 155.
Regarding claim 3, Manipatruni illustrates in figures 1-3 the first conversion layer 140 includes
a spin current injection layer 1410 injecting the spin current determined according to the predetermined magnetization direction, and
a spin-charge conversion layer 1420 converting the spin current into the charge current based on an inverse spin-Hall effect [0015].
Regarding claim 4, Manipatruni illustrates in figures 1-3 the first magnet layer 110 is formed by a single magnet in order to perform a logic value inverting function of a signal.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2018/0158588 to Manipatruni et al. (hereafter “the ‘588 publication”).
Regarding claim 1, the ‘588 publication illustrates in figures 6A-7B with associated text:
A spin logic device comprising:
a first conversion node 601, 602 which is injected with spin current Idrive according to an input source, and converts the spin current into the charge current Ic through a first conversion layer 601 and outputs the charge current; and
a second conversion node 603, 604 which the magnetization of a magnet layer 603 is switched by a write magnetic field and an effective electric field induced by the charge current to output the spin current.
Regarding claim 2, the ‘588 publication illustrates in figure 6A-7B the first conversion node includes
a first magnet layer 602 having a predetermined magnetization direction and generating the spin current by the input source,
a first conversion layer 601 converting the spin current into the charge current, and
a connector Cu transmitting the charge current to the second conversion node.
Regarding claim 5, the ‘588 publication discloses in figures 6A-7B and paragraph [0019] the first magnet layer 602 (FM or Fixed Magnet, Fixed magnet SAF or Synthetic Anti-Ferromagnet) is formed by a synthetic antiferromagnet in order to perform a function of adjusting impedance while maintaining a logic value of the signal.
Applicant asserts that the claim element “a synthetic antiferromagnet in order to perform a function of adjusting impedance while maintaining a logic value of the signal” is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claim element is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph, because the phrase “means for” was not included. If applicant wishes to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant is required to:
(a) Amend the claim to include the phrase “means for” or “step for” in accordance with these guidelines:  the phrase “means for” or “step for” must be modified by functional language and the phrase must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b) Show that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function which would preclude application of 35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 USC § 103 as being unpatentable over Manipatruni as applied to claim 1 above, and further in view of US Patent Application Publication No. 20180240964 of record to Nikonov et al. (hereinafter “Nikonov”).
Regarding claim 6, Manipatruni is discussed above, it does not specifically show the second conversion node includes a second magnet layer having a predetermined magnetization direction and generating the spin current, a dielectric layer accumulating charges induced according to the charge current and allowing the charges to serve as the effective electric field to switch the magnetization of the second magnet layer, and a connector applied with the charge current output from the first conversion node.  Nikonov illustrates in figures 2-5 a conversion node includes a magnet layer 204a, a second magnet layer 204b having a predetermined magnetization direction and generating the spin current, a dielectric layer 203 accumulating charges induced according to the charge current and allowing the charges to serve as the effective electric field to switch the magnetization of the second magnet layer, and a connector 201a applied with the charge current.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Manipatruni to have the second node include a second magnet layer and a dielectric.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 7, Nikonov illustrates in figures 2-5 the dielectric layer 203 comprises a ferroelectric material (FM insulator), and the dielectric layer accumulates the charges at interface with the connector, induces the charges at an interface with the second magnet layer due to an electrical dipole polarization phenomenon, and reduces the magnetic anisotropy energy of the second magnet layer by the induced charges to switch the magnetization of the second magnet layer (FIG. 5).


Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the limitations of the dependent claims are the reasons for allowance.
Regarding claims 9-10, the current prior art does not illustrate “a transistor in which a gate electrode is connected to the input node, a first electrode is connected to a dependent power source, and a second electrode is connected to one end of the current transmission layer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2020/0134419 to Manipatruni et al. illustrates the claimed invention of at least claim 1.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738